COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Nikki Lauran Morgan

Appellate case number:    01-16-00530-CV

Trial court case number: 15–DCV–220434

Trial court:              328th District Court, Fort Bend County

         Nikki Lauran Morgan filed a petition for writ of mandamus in this Court on June 30,
2016. On July 1, 2016, she filed an opposed motion for emergency relief, stating that a hearing
or trial was set for July 5, 2016, and asking that we issue a temporary stay to maintain the status
quo.
       We grant the motion. The portion of the order of June 13, 2016, directing Nikki Lauran
Morgan to produce documents in response to request for production number 36 is STAYED,
pending resolution of the petition for writ of mandamus.
     Nathaniel Bradford Morgan is ordered to file a response to the petition for writ of
mandamus on or before July 15, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: July 5, 2016